El Juez Asociado (interino) Sr. Falo,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal:
Considerando: respecto á la excepción de incompetencia propuesta por el Fiscal en su escrito de contestación á la demanda, que atendida la índole de las reclamaciones que en esta se establecen, en las que no se ventila ninguna cues-tión de propiedad, sino simplemente la manera de cumplir la sentencia ejecutoria dictada por el Consejo de Estado y las responsabilidades en que haya podido incurrir la Admi-nistración por el incumplimiento de la misma, según el demandante, es de la competencia de la jurisdicción con-tencioso administrativa la resolución de las expresadas cues-tiones, cuando, como en el presente caso, han sido objeto de una providencia de carácter administrativo que ha causado estado y contra la cual se ha interpuesto en tiempo el recurso que la ley establece.
Considerando: con respecto al fondo de la demanda, que la materia de este pleito contencioso administrativo consiste en el cumplimiento del decreto sentencia del Tribunal Con-tencioso de 8 de Mayo de 1890, debiendo, por tanto, estarse estricta y literalmente 'á los términos de su resolución.
Considerando: que por dicha sentencia se dispone, única-mente, la inclusión en la liquidación de las cantidades ingre-*16sadas en poder del depositario administrador Don Ramón Sánchez López, en concepto de productos ó rendimientos de la finca embargada, y consta, hasta por manifestación del propio demandante, que la estancia de Trujillo nada pro-dujo, por lo cual ningún rendimiento ha podido ingresar en poder del Depositario, ni debe ser incluido en la liquidación.
Considerando: que el acuerdo de la Intendencia dispo-niendo la tasación de los productos de dicha finca, ni pudo alterar la forma del expresado decreto sentencia, ni tampoco, por los motivos por los que se dispuso, creó ni declaró derecho alguno á favor de la sucesión Santos, habiendo solo sido dispuesta para el mayor esclarecimiento y que pudiera servir de base á la resolución que luego se dictara.
Considerando„• que si por parte de la administración no se ha faltado al cumplimiento de la ejecutoria, al no incluirse en la liquidación los productos supuestos de la estancia embargada, no ha podido incurrir en la responsabilidad de los daños y perjuicios que le reclama el demandante por el incumplimiento de aquélla, ni hay motivo para declarar nula la resolución de la Intendencia General de Hacienda, que es objeto del presente recurso.
Considerando: que por los términos en que la apelación fué establecida y admitida tiene el Tribunal Superior plená competencia para resolver sobre la materia del juicio, con arreglo á los términos de la demanda y de la contestación.
Vistos los artículos 1, 2 y 48 de la vigente Ley de lo Con-tencioso Administrativo y 1, 3 y 319 del Reglamento para la ejecución de la misma.
Fallamos: que debemos revocar y revocamos la sentencia apelada, y declarando sin lugar la excepción de incompeten-cia alegada por el Fiscal, y sin lugar también la demanda, absolvemos de ella á la Administración, dejando firme y subsistente la resolución de la Intendencia de 22 de Agosto de 1893, sin especial condenación de costas.
Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos Hernández, Morera, y Acuña (Francisco de P.)